Citation Nr: 0312864	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-31 435	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for lumbosacral strain, rated 
as 10 percent disabling from April 2, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




REMAND

The veteran served on active duty from April 1987 to April 
1996.  

This matter comes before the Board on appeal from a May 1997 
rating decision by the Denver, Colorado RO, which granted 
service connection and assigned a 10 percent disability 
rating effective April 2, 1996.  

In the instant case, although the veteran underwent a VA 
orthopedic examination in June 2000, the Board finds that the 
examination report is inadequate for rating purposes because 
it does not contain information sufficient to evaluate the 
veteran's service-connected lumbosacral strain.  38 C.F.R. 
§ 4.2 (2002); see Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report).  Given that the veteran is not service-
connected for arthritis of the low back, a new examination is 
also necessary to clarify whether minimal degenerative 
changes at L5-S1 noted in June 2000 represent osteoarthritic 
changes due to the veteran's service-connected lumbosacral 
strain.  The most recent VA examination report does not 
address this issue.  Therefore, a remand is required for a 
new examination.  38 C.F.R. § 19.9 (2002).

This case is being remanded rather than being developed 
further at the Board because of recent changes to the Board's 
authority to develop evidence on its own.  In June 2002, the 
Board undertook additional evidentiary development in this 
case pursuant to regulations that permitted the Board to 
develop evidence.  See 38 C.F.R. § 19.9(a)(2) (2002).  The 
development by the Board resulted in the acquisition of a 
note indicating that the veteran had failed to report for a 
scheduled VA examination in April 2003.  38 C.F.R. § 19.9(a) 
(2002).  The Board also sent the veteran a letter in October 
2002 in an attempt to satisfy the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

Despite the Board's efforts at notification under the VCAA 
and attempt at additional evidentiary development under 
38 C.F.R. § 19.9(a)(2), on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 
02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 38 C.F.R. 
§ 19.9(a)(2) (which authorized the Board to develop evidence 
on its own) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  Given the necessity to obtain 
additional evidence and, in light of the recent decision in 
DAV, the Board must remand the case to the RO for the 
evidentiary development.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically informed of the information 
or evidence he needs to submit, and he 
should be told of the one-year period for 
response under 38 U.S.C.A. § 5103(b) 
(West 2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for a higher rating for lumbosacral 
strain.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
a VA orthopedic examination.  Provide the 
examiner with the following instructions:

Please determine the current severity of 
the veteran's service-connected low back 
disability.  The examiner should conduct 
range of motion studies on the low back.  
In determining the current severity, the 
examiner should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of 
whether the veteran has any problems with 
listing of the spine to the opposite 
side, a positive Goldthwait sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or 
irregularity of joint space, abnormal 
mobility on forced motion, muscle spasm 
on extreme forward bending, or loss of 
lateral motion, unilateral, in a standing 
position).  38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2002).  The examiner should 
specifically determine whether minimal 
degenerative changes at L5-S1 noted in 
June 2000 represent osteoarthritic 
changes due to the veteran's service-
connected strain.  The examiner should 
also record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  This should include lateral 
motion.  If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences service-
connected functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc. and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  A complete 
rationale for all opinions should be 
provided.  The claims file, a copy of 
this remand, along with any additional 
evidence obtained pursuant to the 
requests above, must be made available to 
and reviewed by the examiner.  

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific findings 
and opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in March 2002.  38 C.F.R. § 
19.31 (2002).  If the veteran does not 
appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

